DETAILED ACTION
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, all limitations of the claims, specifically including but not limited to “wherein the reconstituted wafer comprises the processor die, a controller die and a memory die structurally coupled to one another with a molding material to provide the reconstituted wafer; and bonding the reconstituted wafer and the image sensor wafer to one another including coupling the first surface of the first dielectric layer and the second surface of the second dielectric layer” of Claim 1, “obtaining an image sensor reconstituted wafer having a plurality of image sensor devices structurally coupled to one another with a molding material and having a first dielectric layer with a first surface; obtaining a processor die having a second dielectric layer with a second surface; the first dielectric layer including a first plurality of metallic pads of a first metal layer; the second dielectric layer including a second plurality of metallic pads of a second metal layer; bonding the processor die and the image sensor reconstituted wafer to one another including coupling the first surface of the first dielectric layer and the second surface of the second dielectric layer to one another” of Claim 11, and “the processor die having a third surface opposite the second surface; and bonding the processor die and the image sensor wafer to one another including coupling the first surface of the first dielectric layer of the image sensor wafer and the third surface of the processor die” of Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891